Title: To Thomas Jefferson from André Limozin, 31 August 1787
From: Limozin, André
To: Jefferson, Thomas


Le Havre, 31 Aug. 1787. Is forwarding a box of seeds which arrived from Philadelphia on the American ship Rising Sun. This ship brought some pearl ash, on which the customs officers require “a very great duty.” Has spoken to them about the promises made to TJ in Calonne’s letter of 22 Oct. 1786, but they refuse “to pay the least attention to it.” Suggests that TJ “make necessary application about the infraction.”
